      Case 1:21-cv-00148-HSO-JCG Document 13 Filed 09/03/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 BRENDA                                                                   PLAINTIFF
 GUESSFORD,
 Individually and on
 Behalf of Those
 Similarly Situated

 v.                                              CIVIL CASE 1:21-cv-00148-HSO-JCG

 AFNI, Inc.                                                             DEFENDANT


                     ORDER DENYING MOTION FOR STAY

      BEFORE THE COURT is Defendant Afni, Inc.’s [8] Motion to Stay Case Pending

Petition for Rehearing in Related Appeal. Defendant Afni, Inc., seeks a stay in this

matter pending resolution of a petition for rehearing en banc filed in Hunstein v.

Preferred Collection & Management Services, Inc., 994 F.3d 1341 (11th Cir. 2021), on

grounds that Plaintiff Brenda Guessford’s claim is based on the holding in Hunstein.

Plaintiff Brenda Guessford opposes the Motion. The Court finds that the [8] Motion

should be denied.

                                    I. BACKGROUND

      On April 30, 2021, Plaintiff Brenda Guessford (“Plaintiff” or “Guessford”) filed

suit, individually and on behalf of those similarly situated, against Defendant Afni,

Inc. (“Defendant” or “Afni”), for alleged violations of the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692, et seq. Compl. [1]. Plaintiff contends that under the

Hunstein decision, Defendant’s transmission of Plaintiff’s personal debt-related

information to an unauthorized third-party mailing vendor, Compumail, Inc.,
      Case 1:21-cv-00148-HSO-JCG Document 13 Filed 09/03/21 Page 2 of 5




constituted a communication “in connection with the collection of any debt” within

the meaning of 15 U.S.C. § 1692c(b). Id. at 3. Plaintiff reasons that Defendant

“attempted to collect a debt by communicating with an unauthorized third party in

connection with the collection of a debt” in violation of the statute. Id. at 4. Defendant

denies that it violated the FDCPA. Def’s. Answer [4].

     On July 19, 2021, Defendant filed the instant [8] Motion to Stay Case, arguing

that the Court should stay this case pending the Eleventh Circuit’s resolution of the

petition for rehearing en banc because it could have a drastic effect on the proceedings

in this case. Def’s. Mot. [8] at 2. Defendant asserts that en banc rehearing “is more

likely than normal” because of “the impact of the decision on the industry as a whole,

[a] large number of amicus briefs and their arguments . . .,” and because of an

allegedly adverse decision by the United States Supreme Court in TransUnion LLC

v. Ramirez, 141 S. Ct. 2190 (2021). Id. at 1-2.

     Plaintiff has filed a Response in Opposition [11], maintaining that Defendant

has not established any hardship or inequity sufficient to warrant a stay, and that an

indefinite stay would be prejudicial to Plaintiff and class members. Pl’s. Resp. [11] at

3-5. Plaintiff contends that “[t]here is no legal basis for granting an indefinite stay

simply because a court in another circuit might rehear a case involving completely

different parties.” Id. at 1. She further argues that “this Court is capable of deciding

the facts of this case notwithstanding the law of the Eleventh Circuit.” Id.

     In rebuttal, Defendant claims that it will suffer “irreparable harm” if required

to defend itself in this case, given the alleged uncertainty of Hunstein’s continued



                                            2
      Case 1:21-cv-00148-HSO-JCG Document 13 Filed 09/03/21 Page 3 of 5




viability and the anticipated class discovery. Def. Rebuttal [12] at 2-3. Defendant also

argues that Plaintiff has failed to show that granting the stay would work any

hardship or prejudice. Id. at 4-5.

                                     II. DISCUSSION

     “[T]he power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” United States v. Rainey, 757 F.3d 234,

241 (5th Cir. 2014) (quoiting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). The

party seeking a stay bears the burden of justifying a delay based upon another legal

proceeding:

      [T]he suppliant for a stay must make out a clear case of hardship or
      inequity in being required to go forward, if there is even a fair possibility
      that the stay for which he prays will work damage to someone else. Only
      in rare circumstances will a litigant in one cause be compelled to stand
      aside while a litigant in another settles the rule of law that will define
      the rights of both.

Wedgeworth v. Fireboard Corp., 706 F.2d 541, 545 (5th Cir. 1983) (quoting Landis,

299 U.S. at 255). Before granting a stay pending the resolution of a separate case,

“the court must carefully consider the time reasonably expected for the resolution of

the “other case,” in light of the principle that “stay orders will be reversed when they

are found to be immoderate or of an indefinite duration.” Mcknight v. Blanchard, 667

F.2d 477, 479 (5th Cir. 1982)

     Plaintiff claims that granting the requested stay will damage her by allowing

Defendant to continue its allegedly illegal conduct of “disseminating the private and

personal information of class members,” while delaying discovery which may lead to


                                            3
     Case 1:21-cv-00148-HSO-JCG Document 13 Filed 09/03/21 Page 4 of 5




the loss of evidence. Pl’s. Mem. [11] at 5. Because there exists a fair possibility that

the requested stay may damage Plaintiff, Defendant must establish a “clear case of

hardship or inequity” to justify this request. Landis, 299 U.S. 255; see also Davenport

v. HansaWorld, USA, No. 2:12-cv-00233, 2016 WL 320953 at 1* (S.D. Miss. 2016).

Defendant contends that requiring it to defend itself in this matter and engage in

class discovery will result in “irreparable harm” if the Eleventh Circuit grants en

banc rehearing in Hunstein. Def’s. Mem. [9] at 8.

     Defendant has not explained how engaging in routine litigation activities such

as attending court hearings, briefing and filing motions, and engaging in other

discovery amounts to a clear case of hardship and inequity. Nor has Defendant

explained how this case presents such rare circumstances to warrant staying this

case while a petition for rehearing in another case, in another circuit, involving

different parties, is resolved. Consequently, the Court finds that Defendant has not

carried its burden of establishing a clear case of hardship or inequity, and that this

case does not present the rare circumstance justifying the imposition of a stay.

     Additionally, the Court notes the indefinite nature of Defendant’s request.

Defendant asks the Court to stay proceedings pending the resolution of a petition for

rehearing in a related appeal. Def’s. Mot. [8]. However, as of this date, the Eleventh

Circuit has not agreed to take the rare step of granting rehearing en banc. United

States   Court   of   Appeals   for   the   Eleventh   Circuit,   En   Banc    Matters,

https://www.ca11.uscourts.gov/enbanc-poll-orders (last visited Sept. 3, 2021). Even if

the Eleventh Circuit does grant the rehearing and issues a new opinion, such a



                                            4
     Case 1:21-cv-00148-HSO-JCG Document 13 Filed 09/03/21 Page 5 of 5




decision would remain only persuasive authority in this district. If the Eleventh

Circuit grants the petition for rehearing, it seems likely that Defendant would seek

to extend the stay until after an en banc decision issued. Thus, the stay sought by

Defendant could potentially be a lengthy and extended one. This constitutes further

grounds to deny the request.

                                  III. CONCLUSION

    IT IS, THEREFORE, ORDERED AND ADJUDGED, that Defendant’s [8]

Motion to Stay Case Pending Petition for Rehearing in Related Appeal is DENIED.

    SO ORDERED AND ADJUDGED, this the 3rd day of September, 2021.




                                      /s/ John C. Gargiulo
                                      JOHN C. GARGIULO
                                      UNITED STATES MAGISTRATE JUDGE




                                         5
